DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/29/2021.  These drawings are acceptable.

Specification
The abstract was received on 10/29/2021.  The abstract is acceptable.
The amended title was received on 10/29/2021. The amended title is acceptable.
The amendments to the specification were received on 10/29/2021.  These amendments are acceptable.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 10/29/2021, with respect to the rejection(s) of claim(s) 7 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Response to Amendment
The amendments to the claims filed on 10/29/2021 have been accepted. Thus, claims 7-16 are pending examination.

Claim Objections
Claim 10 is objected to because of the following informalities: the comma after “a second contact pole” should be removed to maintain grammatical integrity. 
Claim 15 is objected to because “plurality of holes enables to release trapped vapors” is grammatically incorrect. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites that a bipolar surgical device has “a jaw insert with jaws connected to an outer tube” in line 2. It is unclear whether the jaws are connected to the jaw insert or the outer tube, or if the jaw insert is connected to the outer tube. Clarification is required. 
Claim 7 also recites “said handle includes a first contact pole and causing an electrical conduction” in lines 4-5. It is unclear whether the handle or the first contact pole is responsible for causing the electrical conduction. Clarification is required. For examination purposes, examiner is interpreting the claim language as that “said handle includes a first contact pole which causes an electrical conduction.”
Claim 7 also recites the limitation “said second button” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-10 and 14-15 are dependent on claim 7 and are thus also rejected for indefiniteness.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goble et al 2003 (US PGPub 2003/0163123, herein “Goble”) in view of Falkenstein et al 2009 (US PGPub 2009/0248022, herein “Falkenstein”).
Regarding claim 7, Goble discloses a bipolar surgical device (electrosurgical instrument 12, Par. [0019], shown as bipolar forceps 110 in Figure 3), comprising:
a jaw insert (lumen 118) with jaws (forceps jaw assembly 158 with first and second jaw members 160, 162) connected to an outer tube (elongated tubular member or shaft 112), said jaw insert and said outer tube are connected to a handle (handle assembly 124) having at least one enclosed part operating as a jaw driving mechanism (actuation mechanism in which when handle 134 is actuated, pin 123 causes corresponding movement of sphere 129 and thus movement of jaw assembly, Par. [0043-0044]),
wherein said handle includes a first contact pole (switch 62 contains three connections 62A-C, located in handpiece of instrument 12 shown in Figure 12 instead of the generator, eliminating the need for switching and multiple output connections from the generator, Par. [0055]) and causing an electrical conduction on a first insert contact of the jaw insert (three electrodes 40, 41, 42 connect to 62A-C in shaft 44, Figure 12; equivalent to electrical rods 166, 184, 220 which extend through lumen 118; cutting mode described in Par. [0045], coagulation mode described in Par. [0047]), said jaw driving mechanism operatively coupled to a trigger such that said jaws close when said trigger is pressed and said jaws open when said trigger is not pressed (handle 134 described previously),
and said handle having two buttons, where a first button is used for sealing tissue and/or vessel when pressed (foot pedal 16B sets switch 62 to “coag” state), and said second button is used for cutting of the tissue and/or the vessel when pressed (foot pedal 16A sets switch 62 to “cut” state),
wherein said jaws comprises at least an upper jaw with a plurality of holes.
Goble is silent to the handle having the two buttons as well as the plurality of holes in an upper jaw. Falkenstein teaches a cut button 1922 and a coagulation button 1924 located on the 
Regarding claim 10, Goble, Falkenstein, and Weisenburgh disclose the bipolar surgical device as claimed in claim 7 (demonstrated previously), and Goble further discloses wherein said handle further includes a second contact pole and a third contact pole (connections 62B, 62C).
Regarding claim 11, Goble, Falkenstein, and Weisenburgh disclose the bipolar surgical device as claimed in claim 10 (demonstrated previously), and Goble further discloses wherein the second contact pole causes an electrical conduction on a second insert contact of the jaw insert, and the third contact pole causes an electrical conduction on the third insert contact of the jaw insert (connections 62B, 62 connect to electrodes 40, 42, seen in Figure 12).
Regarding claim 12, Goble, Falkenstein, and Weisenburgh disclose the bipolar surgical device as claimed in claim 10 (demonstrated previously), and Goble further discloses wherein the first contact pole and the second contact pole cause sealing of the tissue and/or vessel (connections 62A and 62B connects to coagulation electrodes, Par. [0047]) while the third contact pole causes the cutting effect (connections 62A and 62C connect to cutting electrode, Par. [0045]).
Regarding claim 13, Goble, Falkenstein, and Weisenburgh disclose the bipolar surgical device as claimed in claim 13 (demonstrated previously), and Goble further discloses wherein said first insert contact, said second insert contact and said third insert contact are separated by insulators (electrically conductive rods 166, 184, and 222 separated by electrical insulation, Par. [0044]). Furthermore, electrical contacts being insulated from one another is well-known in the art in order for the system to work.

Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goble and Falkenstein, as applied to claim 7, in further view of Houser et al 2012 (US PGPub 2012/0116388, herein “Houser”).
Regarding claim 8, Goble and Falkenstein disclose the bipolar surgical device of claim 7 (demonstrated previously), but all are silent to the jaw insert being removable, though allowing for parts to be removable is well-known in the art, MPEP § 2144.04(V)(C). Houser discloses wherein the jaw insert is cleaned and/or autoclaved after it is disassembled from the outer tube or it can be replaced
Regarding claim 9, Goble and Falkenstein disclose the bipolar surgical device as claimed in claim 7 (demonstrated previously), but all are silent to the outer tube being removable. Houser discloses wherein the outer tube is disassembled and is cleaned and/or autoclaved after it is disassembled (detachable pieces may be cleaned or replaced after use, Par. [0120], as taught above).
Regarding claim 14, Goble and Falkenstein disclose the bipolar surgical device as claimed in claim 7 (demonstrated previously), but all are silent to a threaded joint coupling the shaft to the handle. Houser discloses wherein said handle includes threaded joint in which said outer tube and said jaw insert are detachably coupled to said handle (threaded slip nut 630 on shaft 620 allow for detachable connection with internal threading 650 of handle assembly, Figures 8A-B, Par. [0071-0073]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to maintain Goble and Falkenstein’s multi-contact switch system with Houser’s mechanical coupling of shaft with handle (Par. [0078]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goble and Falkenstein, as applied to claim 7, in further view of Weisenburgh et al 2014 (US PGPub 2014/0135804, herein “Weisenburgh”).
Regarding claim 15, Goble and Falkenstein disclose the bipolar surgical device as claimed in claim 7 (demonstrated previously), and Falkenstein discloses wherein said jaws comprises the upper jaw having the plurality of holes (holes in jaw seen in Figure 45C-1) and a lower jaw separated by spacers allowing space between said upper jaw and said lower jaw when the jaws are closed (nonconductive spacers 1144 maintains space between jaws, Figure 45C-2, to . Both Falkenstein and Goble disclose wherein said upper jaw and said lower jaw are used for sealing of the tissue and/or vessel (Falkenstein, electrodes 1132 and 1134 on upper and lower jaws, enclose tissue identified for sealing, Par. [0303]; Goble, jaw members 160, 162 coagulate tissue in the “coag” state, Par. [0047]), but both are silent to wherein said plurality of holes enables to release trapped vapors generated during sealing or cutting of the tissue and/or vessel.
Weisenburgh discloses a bipolar surgical forceps device capable of simultaneous cutting and sealing of tissue in which perforations 1304 are designed to allow surgical matter to escape from the inner tube during surgery (Figure 22, Par. [0250]). Weisenburgh also discloses that these can be slot shaped as in slots 1204 in Figure 21 (Par. [0249]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Goble and Falkenstein’s cut-coag switching forceps with Weisenburgh’s fluid escape in order to prevent surgical matter from causing a short circuit (Par. [0249]).
Regarding claim 16, Goble, Falkenstein, and Weisenburgh disclose the bipolar surgical device as claimed in claim 15 demonstrated previously), and while Goble teaches a cutting electrode 220 can be on the inside of jaw assembly without changing the function (Par. [0050]), Falkenstein discloses wherein said upper jaw or said lower jaw includes a cutter used for cutting the tissue and/or vessel (mechanical blade 2203). Falkenstein teaches that cutting can be achieved through stationary or movable cutting blades, in addition to mechanical or electrical cutters, thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to use either a mechanical or electrical cutting element (Par. [0376]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794